August 26, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
  THE BRANCH LAW FIRM, L.L.P AND TURNER W. BRANCH, Appellants

NO. 14-13-00820-CV                     V.

                    WILLIAM SHANE OSBORN, Appellee
                    ________________________________

      This cause, an appeal from the order in favor of appellee, William Shane
Osborn, denying appellants the Branch Law Firm, L.L.P. and Turner W. Branch’s
motion to compel arbitration and stay proceedings, signed September 17, 2013,
was heard on the transcript of the record. We have inspected the record and find
no error in the order. We order the ruling of the court below AFFIRMED.

       We order appellants The Branch Law Firm L.L.P and Turner W. Branch,
jointly and severally, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.